
	
		II
		111th CONGRESS
		1st Session
		S. 2332
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Kerry (for himself
			 and Mr. Kirk) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on porous hollow
		  filaments of perfluoroalkoxy (PFA) copolymer resin.
	
	
		1.Porous hollow filaments of
			 perfluoroalkoxy (PFA) copolymer resin
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Porous hollow filaments of perfluoroalkoxy (PFA) copolymer
						resin, the foregoing certified by the importer as having pore sizes of less
						than 0.05 microns and with a maximum fiber diameter of 1 mm (provided for in
						subheading 5404.19.80FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
